DETAILED ACTION
	The RCE dated 12-06-2021 is acknowledged.
Claims included in the prosecution are 15-32, 35 and 37.
	In view of the amendment, the previous 112, 1st paragraph rejection and the 103 rejection of claim 36 are withdrawn.
	The following are the rejections.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 15-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Raoof et al (Journal of Pharmaceutical Sciences, 2004) of record Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377).
First of all, it should be pointed out that instant claims recite routine manufacturing techniques for tableting manufacture which involves drying the composition and adding the excipients for tableting.

Raoof et al teach tablet formulations of mRNA with excipients. (Abstract and Tablet preparation on page 1433). 
Kundu teaches that the lyophilization of cationic liposomes (DOTAP) containing SiRNA retains significant activity against the virus during storage (Abstract and entire publication).
Bhatia teaches that complexes of cationic liposomes or micelles and RNA can be formed into tablets. The lipids taught include DLRIE, DOTAP DOPE and DOPC and others. The compositions include dispersing agents, disintegrating agents, binding agents and lubricating agents. The viruses taught include HIV (0075-0076, 0079, 0081-0087, 0092-0093, 0121, 0191-0193, 0203, 0204, 0310-0317, 0324-0325, 0344, Example 1, 0369-0371). Although Bhatia does not specifically state that the dispersing agents, disintegrating agents, binding agents and lubricating agents are for tableting the cationic liposome-RNA complex since Bhatia teaches only three forms, powders, capsules and tablets in P 0324, it would have been obvious to one of ordinary skill in the art that these components are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration 
Applicant’s arguments have been fully considered and the declaration of Dr. Changquan Calvin Sun have been fully considered, but are not found to be persuasive. .Applicant argues that as noted in the sun Declaration, none of the cited references administer or test the biological activity of a solid dosage from (i.e., tablet), rather liquid formulations of each of the nucleic acid compositions disclosed in each document are tested in various systems either as reconstituted lyophilized nucleic acids nanosomes (Kundu et al), liquid formulations (Shim et al or Bancel et al) or in liposomal formulations formed by the combination of a nucleic acid and a transfection agent (Bhatia et al and Ushida et al,  According to applicant, Hoge et al do not appear to provide any examples of delivering nucleic acids to cells in the form of lipoplex.
The argument that Shim does not teach or suggest the preparation of a tablet comprising a complex between a nucleic acid and a lipid particle is not persuasive since contrary to applicant’s arguments Shim teaches lipoplexes containing cationic lipid and a nucleic acid and as already acknowledged by the examiner, Shim does not teach lyophilization for subsequent tableting. The rejection however, is made using combination of Shim with Kundu and Bhatia and the reference of Kundu teaches that lyophilization of siRNA molecules within cationic liposomes retains significant activity and that of Bhatia teaches that cationic liposomes the oral administration in the form of granules, capsules and tablets. Applicant is incorrect in stating that Bhatia does not 
The rejection is maintained.
3.	Claims 15-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377).
Claim 15 is drawn to a process of manufacture of a tablet comprising cationic liposome-nucleic acid complex and drying the complex and production of tablets with the addition of compression excipients. 
The teachings of Kundu and Bhatia have been discussed above.
Ushida teaches that ribonucleic acid (RNA) as a cationic liposome complex and the formulations can be in the form of a tablet. The nucleic acid could be mRNA. According to Ushida, conventional additives such as a stabilizer, binder, disintegrator and a stabilizer are added (0017, 0020, 0059, and 0079). According to instant claim 15, 
It would have been also obvious to one of ordinary skill in the art that excipients are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration of the lipids to form liposomes has to be removed for tableting purposes. One of ordinary skill in the art would be motivated to use lyophilization of the cationic liposome-nucleic acid complex to remove the aqueous medium since Kundu teaches that the complex retains significant activity against the virus after storage.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kundu, Shim and Bhatia.
Applicant’s arguments regarding Ushida have been addressed below. It should be pointed out however that Ushida is suggestive of the use of tablets for the delivery of cationic liposomes containing ribonucleic acids. It is well-known in the art that for tableting, the composition has to be dried first.
s  15-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377); OR 2)  Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), both as set forth above, in view of either Hoge (US 2016/0194368) or Bancel (US 2014/0199371)..
061
The teachings of Shim, Kundu, Bhatia and Ushida have been discussed above.
What is lacking in these reference is the teaching of treatment of diseases such as crohn’s disease.
Hoge teaches the administration of cationic liposomes containing circRNA for the treatment of crohn’s disease. The formulations could be in a tablet form (Abstract, 0720, 0726, 0756, 0834, 0990)
Bancel teaches the administration of cationic liposomes containing mmRNA for the treatment of crohn’s disease. The formulations could be in a tablet form (Abstract, 0744, 074, 0796 and 0969).
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kundu, Shim and Bhatia. Sun while admitting that both Bancel and Hoge teach tables, pills, capsules, powders or granules none of the examples in these references show that the nucleic acids are delivered to the cells in solid dosage forms. Applicant is aware 
	The affidavit by Chang Calvin Sun has been fully considered, but is not found to be persuasive. First of all, it should be pointed out that Dr. Sun’s declaration mostly deals with Dr. Sun’s interpretation of the teachings of the references of Shim, Kundu and Bhatia. According to Sun, the lyophilized liposomes used by Kundu differ from the those recited in the claims of the 061 application. According to Sun, the nanosomes are structurally different from the lipoplexes in instant application. However, the differences argued are not reflected in instant claims as recited. Sun argues that while Kundu reference teaches lyophilized nanosomes, it does not teach or suggest that one could formulate the lyophilized nucleic acid containing liposomes into a tablet or that the activity of the nucleic acids would be retained after tableting. This argument is not persuasive since instant claims do not recite specific components and excipients and it is unclear to the examiner as to why stable lyophilized formulations of Kundu will not be stable in a tablet form.
	Sun argues that Bhatia teaches that complexes of cationic liposomes or micelles and RNA can be formed into tablets in paragraphs 0324, 0325 and 0333 and other than these sections, there is no teaching regarding the use of tablets for the delivery of nucleic acids that could be administered to a subject; further according to Sun, in the examples Bhatia uses only liquid formulations of cationic liposomes. This argument is 
	Sun disagrees with the position articulated in the office actions with respect to Ushida. Applicant argues that p 0079, there is no teaching that an RNA-liposomal complex should be formulated into a tablet. Sun’s interpretation appears to be wrong since in p 0079, Ushida states “the composition of the present invention”; the same paragraph indicates the formulation is cationic liposome complex and the claims clearly indicate that the composition is for oral intake. Sun cites the reference of Lindahl, Fabre, Chang, Crommelin regarding the fragile nature of mRNA and liposome-mRNA,  
However, the Examiner points out that if mRNA or liposomal mRNA are fragile, then one would expect the same fragility even in instant case and as pointed out below, instant claims are drawn to generic ‘nucleic acids’ and not to a specific mRNA.
Sun argues that like Ushida and Bhatia none of the examples of in Hoge and Bancel show liposomal formulations comprising a nucleic acid in the form of tablets. This argument is not found to be persuasive since these references are suggestive of oral administration in the form of tablets and examples are not required for a 103 rejection. Sun’s arguments regarding the fragility of liposome-mRNA complexes, as the state of art indicates are not persuasive since the claims are not drawn to a specific mRNA, but to generic ‘nucleic acid’. 
The affidavit by Pierre Tchoreloff, is not persuasive. In the affidavit, Tchoreloff compares the tableted lipoplexes of nucleic acid for silencing luciferase expression (siRNA) in a tablet and in a suspension and states that the silencing luciferase 
The reference of Heyes (US 2017/0007702 which teaches the administration of RNA in the form of tablets is cited as interest (0009, 0099, 0103, 0351 and 0386).
As stated in the previous action, the International Search Report on PTOL 1449 is not considered, since it is not in English.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612